           Case 2:17-cr-00089-APG-VCF Document 38 Filed 07/02/20 Page 1 of 4



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,           )                 2:17-CR-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                 STIPULATION AND ORDER TO
12   v.                                  )                 CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )                 (10th Request)
15
                 Defendant.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between ARANTAZAZU ATORRASAGASTI,
17
     Defendant, by and through his counsel DUSTIN R. MARCELLO, ESQ, NICHOLAS A.
18

19   TRUTANICH, United States Attorney, and KIMBERLY M. FRAYN, Assistant United States

20   Attorney, that Sentencing currently scheduled for July 8, 2020 at 9:30 a.m. be vacated and
21
     continued to 90 days or to a time convenient with the Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1.   Counsel has spoken with the Defendant and she has no objection to the continuance.

25          2.   The parties agree to the continuance.
26
            3.   Defendant is not in custody and is out on bond through Pretrial Release.
27
            4.   Defendant is still under supervision and has been compliant with Pretrial Services.
28


                                                     -1-
            Case 2:17-cr-00089-APG-VCF Document 38 Filed 07/02/20 Page 2 of 4



1               5. Due to COVID-19 travel has been restricted.
2
                6. Additionally, denial of this request for continuance would result in a miscarriage of
3
     justice.
4

5
                7. This is the 10th request to continue the sentencing.

6               DATED this 2nd day of July 2020.
7                                                     Respectfully submitted.
8                                                     NICHOLAS TRUTANICH
     PITARO & FUMO, CHTD.                             UNITED STATES ATTORNEY
9

10

11         /s/                                              /s/
     DUSTIN R MARCELLO, ESQ.                          KIMBERLY M. FRAYN, ESQ.
12   601 LAS VEGAS BOULEVARD, SOUTH                   ASSISTANT UNITED STATES ATTORNEY
13
     LAS VEGAS, NEVADA 89101                          501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                           LAS VEGAS, NEVADA 89101
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -2-
            Case 2:17-cr-00089-APG-VCF Document 38 Filed 07/02/20 Page 3 of 4



1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ARANTAZAZU ATORRASAGASTI
6
                                     UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
                                                  ***
8

9    UNITED STATES OF AMERICA,           )    2:17-cr-00089-APG-VCF
                                         )
10
                                         )
11               Plaintiff,              )
                                         )    STIPULATION AND ORDER TO
12   v.                                  )    CONTINUE SENTENCING
                                         )
13                                       )
     ARANTZAZU ATORRASAGASTI,            )
14                                       )
                                         )    (10th Request)
15
                 Defendant.              )
     ___________________________________ )
16                                 FINDINGS OF FACT
17              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18   Court finds:
19              This Stipulation is entered into for the following reasons:
20
                1.   Counsel has spoken with the Defendant and she has no objection to the continuance.
21
                2.   The parties agree to the continuance.
22
                3.   Defendant is not in custody and is out on bond through Pretrial Release.
23

24              4.   Defendant is still under supervision and has been compliant with Pretrial Services.

25              5.   Due to COVID-19 travel has been restricted.
26
                6. Additionally, denial of this request for continuance would result in a miscarriage of
27
     justice.
28
                7. This is the 10th request to continue the sentencing.
                                                         -3-
            Case 2:17-cr-00089-APG-VCF Document 38 Filed 07/02/20 Page 4 of 4



1                                       CONCLUSIONS OF LAW
2           The end of justice served by granting said continuance outweigh the best interest of the
3
     public and defendants since the failure to grant said continuance would likely result in a
4
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
5

6
     which to be able to effectively and thoroughly prepare for sentencing taking into account the

7    exercise of due diligence.
8
                                                 ORDER
9
            IT IS ORDERED that Sentencing currently scheduled for July 7, 2020, at 9:30 a.m. be
10   continued to 13th day of October, 2020 at 9:30 a.m.
11

12          DATED this 2nd of July 2020.
13

14

15
                                                   U.S. DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
